

117 HR 3493 IH: Family Reunification Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3493IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Espaillat (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for an extension of the application period for certain aliens present in the United States for adjustment of status.1.Short titleThis Act may be cited as the Family Reunification Act of 2021.2.Extension of the application period for certain aliens present in the United States for adjustment of statusSection 245(i)(1) of the Immigration and Nationality Act (8 U.S.C. 1255(i)(1)) is amended—(1)in subparagraph (A), by adding and at the end; (2)in subparagraph (B)—(A)in clause (i), by striking or before April 30, 2001; and(B)in clause (ii), by striking on or before such date; and and inserting a period; and(3)by striking subparagraph (C).3.Deposit of certain fundsSection 245(i)(3) of the Immigration and Nationality Act (8 U.S.C. 1255(i)(3)) is amended by striking Breached Bond/Detention Fund established under section 286(r), except that in the case of fees attributable to applications for a beneficiary with respect to whom a petition for classification, or an application for labor certification, described in paragraph (1)(B) was filed after January 14, 1998, one-half of such remaining portion shall be deposited by the Attorney General into the. 4.Limitation on removalSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended by adding at the end the following: (n)An alien who is the beneficiary (including a spouse or child of the principal alien, if eligible to receive a visa under section 203(d)) of a petition for classification under section 204 that was filed with the Secretary of the Department of Homeland Security and that is prima facie eligible for approval may not be removed while such petition or application is being adjudicated or appealed..5.V nonimmigrant visas(a)Nonimmigrant eligibilitySection 101(a)(15)(V) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended to read as follows:(V)subject to section 214(q)(1), a noncitizen who is the beneficiary of an approved petition under section 203(a) or 245B..(b)Employment and period of admission of nonimmigrants described in section 101(a)(15)(V)Section 214(q)(1) of the Immigration and Nationality Act (8 U.S.C. 1184(q)(1)) is amended to read as follows:(q)Nonimmigrants described in section 101(a)(15)(V)(1)Certain sons and daughters(A)Employment authorizationThe Secretary shall—(i)authorize a nonimmigrant admitted pursuant to section 101(a)(15)(V) to engage in employment in the United States during the period of such nonimmigrant's authorized admission; and(ii)provide the nonimmigrant with an employment authorized endorsement or other appropriate document signifying authorization of employment.(B)Termination of admissionThe period of authorized admission for a nonimmigrant admitted pursuant to section 101(a)(15)(V) shall terminate 30 days after the date on which—(i)the nonimmigrant’s application for an immigrant visa pursuant to the approval of a petition under section 203(a) is denied; or(ii)the nonimmigrant’s application for adjustment of status under section 245, 245B, or 245C pursuant to the approval of such a petition is denied.(C)Public benefits(i)In generalA noncitizen who is lawfully present in the United States pursuant to section 101(a)(15)(V) is not eligible for any means-tested public benefits (as such term is defined and implemented in section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)). (ii)Health care coverageA noncitizen admitted under section 101(a)(15)(V)—(I)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 for his or her health insurance coverage;(II)shall be subject to the rules applicable to individuals not lawfully present that are set forth in subsection (e) of such section;(III)shall be subject to the rules applicable to individuals not lawfully present set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)); and(IV)shall be subject to the rules applicable to individuals not lawfully present set forth in section 5000A(d)(3) of the Internal Revenue Code of 1986..(c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act.